Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on November 30, 2020, claims 1, 3, 5, 7-12, 14-16, and 19-21 were amended, new claims 23-27 were added, and claims 4, 6, 13, 17, and 22 were cancelled.  
Claims 1, 3, 5, 7-12, 14-16, 19, 20, 21, and 23-27 are currently pending, of which claims 1, 19, and 20 are independent claims. 

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Comploi, US Patent Publication Number 2017/0021282 A1, discloses a method for controlling a ride experience through a ride space of an amusement park ride. The method includes, with a sensor mounted on an automated trackless vehicle being controlled to travel along a first ride path, sensing passenger data for a passenger. Comploi describes that if the sensors are biometric, the method 200 continues at 230 with the biometric/physiologic sensor(s) Comploi explains that the emotion and/or attention determination software 178 processes the sensed data 185 to determine a present or current passenger state 186 at least for one of the passengers 121 in the vehicle (e.g., the “driver” or person seated in a preselected seat in the vehicle 120).  In Paragraph [0046] and FIG. 2 it is described that step 234 may involve comparing the passenger's heart rate with a predefined range of heart beats that have been associated with the desired emotional state for an average passenger. In other cases, step 234 may involve determining whether the particular passenger's heart rate has increased a desired percentage such as at least 10 percent increase, at least 20 percent, or some other minimum increase to indicate that their emotional state has changed to a desired state since the ride began at step 220. Comploi explains in Paragraph [0047] that the method 200 involves the control system 170 determining whether the emotional state determined in step 234 is within the acceptable or target range or is above (or below) a predefined threshold value. If “yes,” the method 200 continues at 255 with, optionally, slowing the rate of travel or speed of the vehicle so as to increase the length of time the passenger in the vehicle is exposed to portion of the ride path that they are presently enjoying (e.g., spend longer period of time nearby a particular show/display element in the ride space). In Paragraph [0049], Comploi describes that at step 266, the method 200 involves a determination by the control system whether to change the ride (or vehicle) operations or to modify the entertainment portion of the ride system. Note, both the ride Comploi describes in Paragraph [0059] that a control system may generate control signals that are transmitted to the vehicle 310 to cause its drive and navigation system to move from the first ride path (Ride Path A) onto a second ride path (Ride Path B) that differs from the first ride path (Ride Path A). In this way, the vehicle 310 may move along differing display elements or entertaining features of the ride system. However, the description of Comploi would not enable a person of ordinary skill in the art to receiving, by the processor, a declination of the service level from the group of users; in response to the receiving the declination, presenting, by the processor, to one or more users of the group of users a suggestion to change who is included in the group of users to form a modified group of users of the entertainment ride.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method of operating an entertainment ride, the method comprising: prompting, by a processor, each user of a group of users of the entertainment ride to engage in at least one physical activity, wherein the entertainment ride comprises at least one network-controllable physical resource and a plurality of service levels; gathering, by the processor, biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity; receiving, by the processor, a declination of the service level from the group of users; in response to the receiving the declination, presenting, by the processor, to one or more users of the group of users a suggestion to change who is included in the group of users to form a modified group of users of the entertainment ride;” continually gathering, by the processor, biometric data of each user of the modified group of users during operation of the entertainment ride; and tailoring, by the processor, the entertainment ride for the modified group of users based upon the service level, wherein the tailoring of the entertainment ride comprises adjusting the at least one network- controllable physical resource of the entertainment ride in accordance with biometric data gathered for the modified group of users, wherein the adjusting comprises at least one: (a) providing, by the at least one network-controllable physical resource, a more physically intense level of the entertainment ride when, for each user of the modified group of users, the biometric data is within a predetermined permissible range; or (b) providing, by the at least one network-controllable physical resource, a less physically intense level of the entertainment ride when, for at least one user in the modified group of users, the biometric data exceeds the predetermined permissible range. 
 
Claim 19
The reasons for allowance of Claim 19 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory computer-readable medium storing receiving a declination of the service level from the group of users; in response to receiving the declination, presenting to one or more users of the group of users a suggestion to change who is included in the group of users to form a modified group of users of the entertainment ride;” continually gathering biometric data of each user of the modified group of users during operation of the entertainment ride; and tailoring the entertainment ride for the modified group of users based upon the service level, wherein the tailoring of the entertainment ride comprises adjusting the at least one network-controllable physical resource of the entertainment ride in accordance with biometric data gathered for the modified group of users, wherein the adjusting comprises at least one of: (a) providing, by the at least one network-controllable physical resource, a more physically intense level of the entertainment ride when, for each user of the modified group of users, the biometric data is within a predetermined permissible range; or (b) providing, by the at least one network-controllable physical resource, a less physically intense level of the entertainment ride when, for at least one user in the modified group of users, the biometric data exceeds the predetermined permissible range.

Claim 20
The reasons for allowance of Claim 20 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an entertainment ride, the entertainment ride comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system of the entertainment ride to perform operations, the operations comprising: prompting each user of a group of users of the entertainment ride to engage in at least one physical activity, wherein the entertainment ride comprises at least one network-controllable physical resource and a plurality of service levels; gathering biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity; aggregating the biometric data for the group of users; offering a service level of the plurality of service levels for the entertainment ride to the group of users based upon the biometric data that is aggregated; “receiving a declination of the service level from the group of users; in response to receiving the declination, presenting to one or more users of the group of users a suggestion to change who is included in the group of users to form a modified group of users of the entertainment ride;” continually gathering biometric data of each user of the modified group of users during operation of the entertainment ride; and tailoring the entertainment ride for the modified group of users based upon the service level, wherein the tailoring of the entertainment ride comprises adjusting the at least one network-controllable physical resource of the entertainment ride in accordance with biometric data gathered for the modified group of users, wherein the adjusting comprises at least one of: (a) providing, by the at 
As dependent claims 3, 5, 7-12, 14-16, 21, and 23-27 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1 and 2 and corresponding description.
The prior art made of record include Fullam et al. (US 2016/0091877 A1);	Muller (US 2016/0184706 A1); Sweatman et al. (US 2007/0106484 A1); Duffy et al. (US 2014/0222454 A1); Bolyukh et al. (US 2010/0257601 A1); 	Akutagawa et al. (US 2015/0248651 A1); Otsuka et al. (US 2018/0014735 A1); Mullins et al. (US 2017/0193705 A1); and Comploi US 2017/0021282 A1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117